Dismissed and Memorandum Opinion filed March 8, 2022.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00003-CV

                WILLIAM H. TAYLOR JUNIOR, Appellant

                                        V.
             MORI ASSOCIATES, INCORPORATED, Appellee

                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-65679

                         MEMORANDUM OPINION

      This is an appeal from an order signed October 1, 2021. The notice of appeal
was filed December 30, 2021. To date, our records show that appellant has not paid
the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless party is excused by statute or by appellate rules from paying costs).
Tex. Gov’t Code § 51.207 (appellate fees and costs).

      On February 3, 2022, this court ordered appellant to pay the appellate filing
fee on or before February 18, 2022 or the appeal would be dismissed. Appellant
has not paid the appellate filing fee or otherwise responded to the court’s order.
Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).


                                       PER CURIAM

Panel consists of Justices Wise, Poissant, and Wilson.




                                         2